Name: Commission Regulation (EC) No 1483/2004 of 20 August 2004 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the Register of protected designations of origin and protected geographical indications (Ã «Carne de la Sierra de GuadarramaÃ », Ã «Ternera de NavarraÃ » or Ã «Nafarroako AratxeaÃ », Ã «Carne de Vacuno del PaÃ ­s VascoÃ » or Ã «Euskal OkelaÃ », Ã «Ternera AsturianaÃ » and Ã «Carne de CantabriaÃ »)
 Type: Regulation
 Subject Matter: agricultural structures and production;  marketing;  foodstuff;  Europe;  animal product;  consumption
 Date Published: nan

 21.8.2004 EN Official Journal of the European Union L 273/3 COMMISSION REGULATION (EC) No 1483/2004 of 20 August 2004 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the Register of protected designations of origin and protected geographical indications (Carne de la Sierra de Guadarrama, Ternera de Navarra or Nafarroako Aratxea, Carne de Vacuno del PaÃ ­s Vasco or Euskal Okela, Ternera Asturiana and Carne de Cantabria) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular Article 6(3) and (4) thereof, Whereas: (1) Under Article 5 of Regulation (EEC) No 2081/92 Spain has submitted five applications to the Commission for registration as geographical indications for the names Carne de la Sierra de Guadarrama, Ternera de Navarra or Nafarroako Aratxea, Carne de Vacuno del PaÃ ­s Vasco or Euskal Okela, Ternera Asturiana and Carne de Cantabria. (2) In accordance with Article 6(1) of that Regulation, the applications have been found to meet all the requirements laid down therein and in particular to contain all the information required under Article 4 thereof. (3) No statement of objection, within the meaning of Article 7 of Regulation (EEC) No 2081/92, has been sent to the Commission following the publication in the Official Journal of the European Union (2) of the names listed in the Annex to this Regulation. (4) The names consequently qualify for inclusion in the Register of protected designations of origin and protected geographical indications and for protection at Community level as protected geographical indications. (5) The Annex to this Regulation supplements the Annex to Commission Regulation (EC) No 2400/96 (3), HAS ADOPTED THIS REGULATION: Article 1 The names listed in the Annex to this Regulation are hereby added to the Annex to Regulation (EC) No 2400/96 and entered as protected geographical indications (PGI) in the Register of protected designations of origin and protected geographical indications provided for in Article 6(3) of Regulation (EEC) No 2081/92. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 August 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 208, 24.7.1992, p. 1. Regulation as last amended by Commission Regulation (EC) No 1215/2004 (OJ L 232, 1.7.2004, p. 21). (2) OJ C 206, 2.9.2003, p. 11 (Carne de la Sierra de Guadarrama) OJ C 207, 3.9.2003, p. 5 (Ternera de Navarra or Nafarroako Aratxea) OJ C 207, 3.9.2003, p. 10 (Carne de Vacuno del PaÃ ­s Vasco or Euskal Okela) OJ C 207, 3.9.2003, p. 16 (Ternera Asturiana) OJ C 212, 6.9.2003, p. 2 (Carne de Cantabria). (3) OJ L 327, 18.12.1996, p. 11. Regulation as last amended by Regulation (EC) No 1258/2004 (OJ L 239, 9.7.2004, p. 5). ANNEX PRODUCTS LISTED IN ANNEX I TO THE TREATY, INTENDED FOR HUMAN CONSUMPTION Fresh meat (and offal) SPAIN Carne de la Sierra de Guadarrama (PGI) Ternera de Navarra or Nafarroako Aratxea (PGI) Carne de Vacuno del PaÃ ­s Vasco or Euskal Okela (PGI) Ternera Asturiana (PGI) Carne de Cantabria (PGI)